John E. Jennings, Judge, dissenting. While the evidence in this case is circumstantial, I cannot agree that the trial court’s decision was clearly against a preponderance of the evidence. There was evidence that Mr. Leflore resided in the house. Officer Forthman testified that when they first saw Leflore, he was heading into the southwest bedroom where the pistols were located. Men’s clothes were in the closet of that bedroom. Shells for the .44 caliber pistol were found in a drawer together with mail addressed to Mr. Leflore. It is true that appellant’s mother testified that all of the pistols and the clothes in the southwest bedroom belonged to her deceased husband, but the trial court was not required to believe this testimony. The credibility of the witnesses is a matter for the trial court to determine. See Strom v. State, 348 Ark. 610, 74 S.W.3d 233 (2002). I would affirm the decision of the trial court. Pittman, J., joins.